Citation Nr: 0948891	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-32 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a low back disorder. 

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a right knee disorder.

3.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a left shoulder disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for a low back 
disorder.

7.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 
1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

As a final preliminary matter, the Board notes that, in 
January 2007, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal.  In a January 2007 statement, the Veteran submitted a 
waiver of RO jurisdiction of such evidence.  The Board 
accepts this evidence for inclusion in the record on appeal.  
38 C.F.R. § 20.1304 (2009).

The issues of entitlement to service connection for asthma, 
for a right knee disorder, and for a low back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In an April 2002 rating decision, the RO denied the 
Veteran's claims for service connection for low back, right 
knee, and left shoulder disorders; after being notified of 
the denials, the Veteran did not file a substantive appeal 
for these matters.

3.  New evidence associated with the claims file since the 
April 2002 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disorder, and raises a 
reasonable possibility of substantiating the claim for 
service connection for a low back disorder.

4.  New evidence associated with the claims file since the 
April 2002 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a right knee disorder, and raises a 
reasonable possibility of substantiating the claim for 
service connection for a right knee disorder.

5.  New evidence associated with the claims file since the 
April 2002 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a left shoulder disorder, and raises a 
reasonable possibility of substantiating the claim for 
service connection for a left shoulder disorder.

6.  A left shoulder disorder is causally related to active 
service.


CONCLUSIONS OF LAW

1.  As evidence received since the RO's April 2002 denial is 
new and material, the criteria for reopening the Veteran's 
claim of service connection for a low back disorder have been 
met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

2.  As evidence received since the RO's April 2002 denial is 
new and material, the criteria for reopening the Veteran's 
claim of service connection for a right knee disorder have 
been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).

3.  As evidence received since the RO's April 2002 denial is 
new and material, the criteria for reopening the Veteran's 
claim of service connection for a left shoulder disorder have 
been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).

4.  A left shoulder disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103(a), 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act Of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In light of the favorable determinations with respect to 
whether new and material evidence has been submitted and the 
claim of entitlement to service connection for a left 
shoulder disorder, no further discussion of VCAA compliance 
is needed as concerns these issues.

New and Material Evidence Claims

In October 2001, the Veteran filed claims for service 
connection for low back, right knee, and left shoulder 
disorders.

In an April 2002 rating decision, the RO denied entitlement 
to service connection for low back, right knee, and left 
shoulder disorders, noting that these disorders neither 
occurred in nor were caused by service.  Evidence of record 
included service treatment records, service personnel 
records, and statements from the Veteran.

After being notified of the April 2002 denial, the Veteran 
submitted a notice of disagreement in July 2002.  The claim 
was reviewed and a statement of the case (SOC) was issued in 
June 2003.  Thereafter, the Veteran did not file a 
substantive appeal.  As such, the April 2002 rating decision 
is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

The Veteran attempted to reopen his claims for service 
connection for low back and left shoulder disorders in 
October 2003 and for a right knee disorder in January 2004.  
This appeal arises from an October 2004 rating decision 
wherein the RO denied reopening the Veteran's claims for 
service connection for low back, right knee, and left 
shoulder disorders.

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the April 2002 RO rating decision. Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Evidence added to the claims file since the April 2002 denial 
includes statements from the Veteran; statements dated in 
January 2004 and January 2007 from a private physician; 
private treatment records dated from 1998 to 2004; VA 
examination reports dated in April 2003 and July 2004; and VA 
outpatient and inpatient treatment records dated from 2003 to 
2006.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the April 2002 
decision, and is not cumulative or duplicative of evidence 
previously considered.  In January 2004 and January 2007 
statements, a private physician opined that the Veteran's 
right knee, left shoulder, and low back pain was due to his 
many years of service-connected duties.  This evidence is 
"material", as it constitutes evidence which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims, 
i.e., the existence of a medical relationship between the 
Veteran's claimed low back, right knee, and left shoulder 
disorders and active service.  Consequently, this evidence 
raises a reasonable possibility of substantiating the 
Veteran's claims for entitlement to service connection for 
low back, right knee, and left shoulder disorders.

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for entitlement to service 
connection for low back, right knee, and left shoulder 
disorders, are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




Entitlement to Service Connection - Left Shoulder Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In each case where a Veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's treatment records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 
(Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2009).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

While service treatment records did not show any complaints, 
treatment, or diagnoses for a left shoulder disorder, service 
personnel records reflect that the Veteran was awarded a 
Parachutist Badge.  The Veteran's military occupational 
specialty (MOS) was listed as Infantryman. 

Private treatment records dated in March 1999, October 2002, 
and January 2004 showed findings of left shoulder dislocation 
and subluxation as well as chronic left shoulder pain. 

A March 2003 VA X-ray revealed degenerative changes of the 
left shoulder with moderate narrowing of the 
acromioclavicular joint space, mild osteophytic spurring, and 
mild degenerative change of glenoid labrum.  

In an April 2003 VA examination report, the Veteran 
complained of chronic shoulder problems and indicated that he 
has sustained a rotator cuff injury during an in-service 
parachute jump.  The examiner noted that the Veteran had 
chronic evidence of degenerative changes in the left shoulder 
and left shoulder instability which were more likely than not 
a component of his in-service injury. 

Additional VA treatment records dated from 2003 to 2005 
showed continued treatment for left shoulder subluxation.  A 
November 2003 VA MRI report was noted to show tendonopathy of 
the left shoulder without tear and labrum intact.  A March 
2004 VA hospital discharge summary detailed that the Veteran 
underwent a left Bankart repair of the left shoulder and 
listed a discharge diagnosis of recurrent dislocating left 
shoulder.  The Veteran was noted to have regained range of 
motion of the left shoulder almost completely in an August 
2004 treatment record.  A June 2005 VA X-ray revealed 
degenerative changes in the acromioclavicular joint of the 
left shoulder. 

In a January 2007 statement, the private physician reported 
that the Veteran suffered from constant shoulder pain.  After 
reviewing his military records (DD Form 214), he felt it was 
likely that the Veteran's injuries were due to the many years 
of service-connected duties. 

In multiple statements of record and VA treatment records as 
well as during the April 2003 VA examination, the Veteran 
asserted that he injured his left shoulder during a parachute 
jump in service.  He has also indicated that he had recurrent 
left shoulder dislocations for over 20 years. 

In view of the totality of the evidence, including the 
Veteran's documented MOS and Parachutist Badge, the competent 
and satisfactory lay evidence of an in-service left shoulder 
injury that is consistent with activities incurred during the 
Veteran's active service, his current complaints of a left 
shoulder disorder and competent statements that it began 
during and persisted after service, the current medical 
findings of record concerning the left shoulder, and the 
medical opinions provided by the VA physician as well as the 
Veteran's private physician, the Board finds that it is as 
least as likely as not that the Veteran's left shoulder 
disorder was incurred as a result of his service.  
Significantly, there is also no evidence to the contrary.  

As the Veteran's current left shoulder disorder has been 
determined to be related to active service, the Board finds 
that service connection for a left shoulder disorder is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence has been received in order to 
reopen a claim for entitlement to service connection for a 
low back disorder. 

New and material evidence has been received in order to 
reopen a claim for entitlement to service connection for a 
right knee disorder.

New and material evidence has been received in order to 
reopen a claim for entitlement to service connection for a 
left shoulder disorder.

Entitlement to service connection for a left shoulder 
disorder is granted.


REMAND

The Veteran seeks entitlement to service connection for 
asthma, a low back disorder, and a right knee disorder.  He 
contends that his low back and right knee disorders are 
related to in-service injuries identified as a fall with 
equipment and parachute jumps, respectively.  The Veteran 
also asserts that his current asthma was incurred in or 
aggravated by active service. 

Service treatment records did not show any complaints, 
treatment, or diagnoses for low back disorder.  However, 
service treatment notes dated in November 1977 detailed 
complaints of right knee pain with assessments of right 
lateral knee pain with possible iliotibial band syndrome and 
lateral collateral strain.  It was shown that the Veteran was 
discharged from physical therapy in early December 1977 with 
hardly any knee pain.  

While the Veteran's December 1976 service enlistment 
examination report or July 1980 service exit examination 
report did not show any findings or complaints of asthma, a 
July 1978 treatment record showed complaints of an asthma 
attack and a history of bronchial asthma.  The Veteran was 
noted to be a former asthmatic.  He indicated that the last 
asthma attack he had was when he was 16 years old.  A July 
1978 service annual examination report listed sl (slight) 
asthma as a defect.  

As discussed above, service personnel records reflect that 
the Veteran was awarded a Parachutist Badge.  The Veteran's 
military occupational specialty (MOS) was listed as 
Infantryman. 

Post-service private treatment records dated from 1998 to 
2004 reflected findings of asthma and chronic low back pain.  
VA X-ray reports dated in March 2003 revealed degenerative 
changes of the right knee and degenerative changes of the 
lumbar spine with mild narrowing of disk heights and minimal 
osteophytic spurring. 

In an April 2003 VA examination report, the Veteran 
complained of chronic knee pain since his in-service 
parachute jumps and chronic back pain since an in-service 
fall.  The examiner opined that the Veteran's back and knee 
pain more likely than not represented chronic, mild 
degenerative symptoms in an early middle-aged individual 
rather than disabilities related to his three years in 
military service. 

However, in a January 2004 statement, a private physician 
indicated that he had reviewed some of the Veteran's service 
treatment records which showed multiple office visits for a 
right knee injury.  It was further noted that the Veteran had 
normal physicals in service with no prior history of asthma, 
developed asthma in service, and has suffered from it since 
then.  He opined that asthma and right knee pain were first 
documented during service and appeared to be secondary to 
exposure to different activities or environmental injuries 
that were service-related.  In an additional January 2007 
statement, the private physician reported that the Veteran 
suffered from constant knee and back pain.  After reviewing 
his military records (DD Form 214), he felt it was likely 
that the Veteran's injuries were due to the many years of 
service-connected duties. 

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: 
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In light of the cumulative record discussed above, the AMC/RO 
should arrange for the Veteran to undergo an examination to 
determine the etiology of his claimed asthma and whether it 
was incurred in or aggravated by active service.  The AMC/RO 
should also arrange for the Veteran to undergo an 
examination(s) to determine the nature and etiology of his 
claimed low back and right knee disorders on appeal.  As 
such, these matters must be remanded for further development.

The claims file also reflects that the Veteran has received 
medical treatment from the VA Medical Center (VAMC) in Tampa, 
Florida; however, as the claims file only includes records 
from that facility dated up to August 2006, any additional 
records from that facility should be obtained.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).


Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
asthma, low back disorder, and right knee 
disorder since service.  Of particular 
interest are any outstanding VA records of 
evaluation and/or treatment of the 
Veteran's claimed disorders, for the 
period from August 2006 to the present, 
from the Tampa VAMC. 

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of his claimed asthma.  
Following review of the claims folder, and 
an examination of the Veteran, the 
examiner is requested to provide an 
opinion as to whether the Veteran's 
claimed asthma existed prior to service.  
If the examiner finds that the Veteran's 
asthma pre-existed service, he should also 
address whether (1) the Veteran's pre-
existing asthma was aggravated 
(permanently worsened), as the result of 
active service, and if so (2) whether that 
increase in disability is due to the 
natural progression of the disease.

The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination. The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  The complete rationale for 
all opinions expressed, should be set 
forth in the examination report.  The 
examiner should also comment on the 
January 2004 statement from the Veteran's 
private physician and the credible lay 
evidence submitted by the appellant that 
are included in the record.

3.  Schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of his claimed right 
knee and low back disorders.  The examiner 
should be provided with the claims file 
for review in conjunction with the 
examination and is requested to offer an 
opinion as to whether it at least as 
likely as not (50 percent probability or 
greater) that the Veteran's right knee 
and/or low back disorder is etiologically 
related to his period of active service.  

The examiner should also consider and 
discuss the in-service treatment for right 
knee strain in November 1977, the April 
2003 VA examiner's opinion, the January 
2004 and January 2007 statements from the 
Veteran's private physician, and the 
Veteran's statements regarding the in-
service incurrence of the claimed 
disorders and the continuity of his low 
back and right knee symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination was inadequate where 
the examiner did not comment on the 
Veteran's report of in-service injury and 
relied upon the absence of evidence in the 
service treatment records to provide a 
negative opinion).  The rationale for the 
opinions, with citation to relevant 
medical findings and lay evidence, must be 
provided.

4.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the statement of the 
case in October 2006.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


